DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification/Abstract 
Applicant is reminded of the proper language and format for an Abstract of the disclosure.  The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc." The purpose of the Abstract is to enable the United States Patent and Trademark Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure (see MPEP § 608.01(b)).
The Abstract of the disclosure is objected to because the Abstract is incomplete.  The Abstract comprises the terms “provided” which is an implied term while  “preferably” is a suggestive term which is not concise. 
Correction is required.  See MPEP § 608.01(b
 It is suggested to avoid using implied or passive terms or sentence structures therewith. .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps.  See MPEP § 2172.01.  There are no process steps in the claim, only a list of different methods.  Such omitted steps regard what is co-precipitated or sprayed or reacted or combusted and/or with what active manner each step is accomplished for each method listed:  
Appropriate action is required.
To further prosecution, the method steps are considered form Claim 1 material by spraying precursor material, or reacting precursor material or combusting precursor material or co-precipitating material.  Such steps for spray drying, or reacting or combusting precursor material being supported in the instant Specification pages 7-8 of 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. [Gao] (US.2003/0035999).
Regarding Claims 1-2:
Gao discloses a cathode active material with a preferred genus  for a lithium-ion cell, or battery, that provides the ability to deliver or retake energy in short periods of time for large power applications (Gao [0005]).  The cathode active material is selected 
Li Ni1-y Coa M3b M4c O2   
Where:  y = a+b+c;  0 <y < 0.5; 0 < a < 0.5; 0 < b < 0.15; and 0 < c < 0.15.
For such preferred formula, “a” is more preferably in the range of  0.1 < a < 0.3 (Gao [0022]).  Wherefore M3 is selected from Ti or Zr and combinations thereof and M4 is selected from Mg, Ca, Sr or Ba and combinations thereof (Gao [0009]).  
Further, M3 is preferably Ti and M4 is preferably Mg. with the fractional amount of Ti being equal to the fractional amount of Mg (Gao [0009], [0022]) and thus Gao is interpreted as disclosing the subscript amount of M3, or b, is equal to the subscript amount of c for M4 .  
Therefore, for the finite number of specific specified subscripts of b = 0.15, c = 0.15 and a = 0.1, with  y = a + b +c = 0.4, a corresponding genus is:
 Li Ni 0.6 Co 0.1 Ti 0.15 Mg 0.15 O2  
Thus, although Gao does not explicitly disclose the instant Claim 1 or Claim 2 formulas of Li x Ni y Co z Mw O2   where x is 0-1.2, the sum of y+z+w ranges  from 0.8 to 1.2 , that includes a w range from 0 to 0.5, where y and z are both greater than zero and the ratio of z/y is from 0 to 0.5 (for Claim 1) or  w ranges from 0.25 to 0.5 (for Claim 2), 
because the Gao genus includes specified b and c values of 0.15 and a specified “a” value of 0.1, for a resulting preferred y value of 0.4 for a formula comprised with Ti0.15 and Mg0.15 along with Co0.1 as well as Ni1-y of Ni 0.6.
Gao discloses a genus member based upon a finite number of directly specified subscripts values which disclose a genus with preferred genus members within the Gao  Ni1-y Coa M3b M4c O2 which results in the formula of   Li Ni 0.60 Co0.1 Ti 0.15 Mg 0.15 O2 .which corresponds to the claimed genus of Li x Ni y Co z Mw O2  with claimed subscript of y = 0.60, with claimed subscript of z = 0.1, and the subscript of w =  0.3 where instant genus member Mw is represented by the combination of Mg0.15 and Ti0.15.
Mw is represented by the combination of Mg0.15 and Ti0.15.becasue Gao discloses that the preferred genus of Li Ni1-y Coa M3b M4c O2 (Gao [0022]) is representative of the more broad genus of LiMx-y {A}y Oz having A as a dopant component of Co, Mg and Ti ([0018]-[0019]) where a dopant component A is represented by elements wiBi and where Bi represents a different dopant elements in a total sum of B fractions which apply to representing an dopant component A for the case of Bi members which further applies to the preferred Gao genus of Li Ni1-y Coa M3b M4c O2 along with subscripts  of 0.1 for cobalt, or Co0.1, along with Ti 0.15 and Mg 0.15 (Gao [0019]).
The preferred genus member corresponds to the instant Claim 1 and Claim 2 formulas of where x is 1, y is 0.3, z is 0.1 M represents the combination of Mg and Ti with the sum of the Ti and Mg subscripts is 0.3 and thus w is 0.30 which is within the instant claimed w ranges of 0 to 0.5 (Claim 1) and 0.25-0.5 (Claim 2), the Gao specified subscripts of the genus member correspond to claimed subscripts of y and z that both greater than zero, and the ratio of z/y is 0.1/0.5, or 0.2 which is within the Claim 1 and Claim 2 ranges of 0 to 0.5.
Further, because all Gao genus members, including those limited number corresponding to specified preferred subscripts and specified preferred genus member metal oxide members, are all employed for the same lithium ion battery application large power application for electric vehicles that have the ability to deliver or retake energy in 
 It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have chosen any member of the Gao genus having preferred genus members and subscripts for the Gao genus member of Li Ni 0.60 Co0.1 Ti 0.15 Mg 0.15 O2, which has a formula within the scope of Claim 1 and Claim 2 genus species of the Claim 1 and 2 formulas of Li x Ni y Coz Mw O2 where x is 0-1.2, the sum of y+z+w ranges  from 0.8 to 1.2, that includes a Claim 1 w range from 0 to 0.5 and a Claim 2 w range of 0.25 to 0.5, where y and z are both greater than zero and the ratio of z/y is from 0 to 0.5 (for Claim 1), chosen from within the finite specified genus subscript members for the genus ranges taught by Gao, to provide lithium ion battery cathode material for a large power application electric vehicle that has the ability to deliver or retake energy in short periods of time.

Regarding Claims 3-4, Gao discloses the limitations set forth above. Gao discloses a finite list of materials for combining where a combination of Ca and Mg is made (Gao [0022]).
Regarding Claims 7-8, 
Regarding Claim 9, Gao discloses the limitations set forth above.  Gao further discloses the cathode material is made into a lithium ion cell, or battery, where electrolyte is combined with a negative electrode, or anode, and the cathode (positive electrode) material where the Gao term “combined” is considered as providing ionic contact for ion transfer because the lithium ion cell  material undergoes charge and discharge cycles ([0037]).  
Regarding Claim 10, Gao discloses the limitations set forth above.  Gao also discloses that the lithium ion cell is made with anode materials of Si or Sn (Gao [0036]) 
Regarding Claim 11, Gao discloses the limitations set forth above.  Gao also discloses that the cathode active material is made by spray drying ([0031]).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. [Gao] (US.2003/0035999) in view of Manev et al. [Manev] (US 2009/0117470).
Although Gao discloses the lithium metal oxide cathode for a lithium ion cell is exemplified as being made of powder and further made into lithium metal oxide particles during synthesis (Gao [0016], positive electrode active material, [0036]-[0037]) Gao does not disclose the particle size of the powder or particles.
On the other hand, Manev discloses particle sizes for lithium metal oxide, LiNixCoyMzO2 particles have positive electrode (cathode) pulverized particles with the size of 1-10 m (Manev [0037]).  Having pulverized particles, provides lithium metal oxide particles with less fractures while also provides particles with specific surface areas of 1 m2/g-7 m2/g (Manev [0038]). 
The value of 1 to10 m reads on the claimed range for both Claims 5-6 of 10 nm to 20 m and 50 nm to 10 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed pulverized Manev lithium metal particle sizes of 1 to10 m so as to provide lithium metal oxide particles with less fractures and specific surface areas of 1-7 m2/g to the Gao lithium metal oxide particles. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/817883.  copending claim 1 has the same general formula Li x Ni y Coz Mw O2 where x is 0-1.2, the sum of y+z+w ranges  from 0.8 to 1.2, that includes a Claim 1 w range from 0 to 0.5 where y and z are both greater than zero and the ratio of z/y is from 0 to 0.5, same x, y, z, and w subscripts and subscript ranges.  Further, the copending claim 1 range for subscript w being 0 to 0.5 overlaps the w range of instant Claim 2 of 0.25 to 0.5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/AARON J GRESO/Examiner, Art Unit 1722                

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722